TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00274-CV



                                        In re Kayla Tindell


                  ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                             MEMORANDUM OPINION


               Relator Kayla Tindell has filed a petition for writ of mandamus asking this Court to

compel the trial court to vacate its temporary orders in the underlying suit affecting the parent-child

relationship. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.1. We will conditionally

grant in part the petition for writ of mandamus because we conclude that the trial court abused its

discretion by rendering temporary orders that changed the agreed order’s designation of Tindell as

the parent with the exclusive right to determine the primary residence of the child. See Tex. R.

App. P. 52.8(c); see also Tex. Fam. Code § 156.006(b)(1) (prohibiting trial court from rendering

temporary orders that change person designated as having exclusive right to designate child’s

primary residence unless temporary order is in child’s best interest and “the order is necessary

because the child’s present circumstances would significantly impair the child’s physical health or

emotional development”).
                                         BACKGROUND1

                This mandamus proceeding arises out of a petition to modify the parent-child

relationship filed by real party in interest Zachary Ramirez on September 22, 2017. Ramirez sought

to modify the parties’ prior agreed order in the suit affecting the parent-child relationship, which was

signed January 30, 2017, by the Williamson County District Court. The agreed order named Tindell

and Ramirez as joint managing conservators of their son RHT, who was a little over two years old

at the time of the proceeding that resulted in this mandamus. The agreed order gave Tindell the

exclusive right to designate the child’s primary residence “within 250 miles of Zachary Ramirez’s

current residence located at . . . Rowlett, Texas 75088.” The agreed order also set out a custom

possession order that allowed the parents to have possession at mutually agreed times, or in the

absence of mutual agreement, the custom schedule gave Ramirez visitation with the child on the

first, third, and fifth weekends of the month from 6:00 p.m. Friday until 6:00 p.m. on Sunday. At

all other times, the schedule provided for the child to be with Tindell, who had been the child’s

primary caregiver since his birth. In the September 2017 petition to modify, Ramirez requested

that the trial court appoint him to be the person who has the right to designate the primary

residence of the child, and he requested modification of the possession order but did not specify a

requested schedule.

                Ramirez’s initial September 2017 petition did not contain an affidavit or a request

for temporary orders. See Tex. Fam. Code § 156.006(b-1) (requiring person who files motion for




       1
          Unless otherwise noted, the facts in this section are undisputed and derived from the
pleadings and the testimony and other evidence presented at the hearing on temporary orders.

                                                   2
temporary order under Subsection(b)(1) to attach affidavit on person’s “personal knowledge or the

person’s belief based on representations made to the person by a person with personal knowledge”

that contains facts supporting person’s allegation that child’s present circumstances would

significantly impair child’s physical health or emotional development). On November 20, 2017,

Ramirez filed an amended petition that included a request for temporary orders and an affidavit. As

the basis for the “extraordinary relief” requested in his petition, Ramirez asserted that Tindell had

engaged in the conduct alleged in his affidavit. Ramirez alleged in the affidavit that “[i]n the last

year [he has] had serious concerns for [Tindell’s] behavior and decisions” and that he believed “her

actions are harmful and unsafe” for their child. His specific allegations included Tindell’s “unstable

lifestyle” involving an alleged ten moves with the child between family members’ homes and the

homes of various friends and boyfriends, her lack of a car or a job, her current pregnancy, and

his belief that she was not taking her prescribed medications. In his petition, in addition to

requesting that he be appointed the person with the right to designate the child’s residence, Ramirez

requested that Tindell be denied access to the child, or alternatively, that her visitation with the child

be supervised.

                 The trial court first orally granted Ramirez’s request for temporary orders at a default

hearing on December 18, 2017. Although Ramirez tendered evidence that Tindell had been served

on December 8, 2017, Tindell did not appear. Ramirez testified that he was concerned about the

child’s health and safety because Tindell “moves around all the time with these questionable guys”

and had lived in at least ten residences in the past year. He also testified that Tindell told him she

drank and smoked marijuana on the weekends that she did not have the child. The only testimony



                                                    3
directly related to the child was Ramirez’s statement that one of the “questionable guys” had

“abused” Tindell in front of the child, but he did not provide any details about that event. Ramirez

also testified that as far as he knew Tindell did not currently have a permanent place to stay with the

child. Ramirez did not testify about the child’s physical health or emotional development. After

hearing Ramirez’s testimony, the trial court orally ruled without referring to the Section 156.006

standard for temporary orders. The trial court changed the agreed order’s designation of Tindell as

the person with the exclusive right to designate the primary residence of the child and appointed

Ramirez as the person with that right instead. In addition, the trial court ordered that Tindell’s

visitation with the child was limited to supervised visits of two hours on the first, third, and fifth

weekends of each month.

               On January 19, 2018, the trial court conducted a hearing on Tindell’s motion to set

aside default judgment. After denying the motion to set aside the default judgment, the trial

court ruled that “the temporary orders stand based on what was presented in the affidavit, along

with the default testimony, and that the default stands.” At the same hearing, after making that

ruling, the trial court stated that there were some outstanding issues that it wanted to make

determinations about, and accordingly, the court proceeded to hear additional evidence related to

the temporary orders.2


       2
           In his mandamus response, Ramirez points out that there was a prior hearing on the motion
to set aside the trial court’s default judgment on January 5, 2018, but he complains that Tindell failed
to include her motion to set aside the default, her original answer to the petition to modify, or the
transcript of the January 5, 2018 hearing in the mandamus record in violation of Texas Rule of
Appellate Procedure 52.7. Tindell responds that she did not include the motion to set aside the
default judgment or the January 5 hearing transcript because the focus of that hearing was whether
she had received proper service and notification of the December 18 hearing, an issue that is not

                                                   4
               During this hearing, the trial court heard conflicting testimony concerning Ramirez’s

allegations about Tindell’s lifestyle and the child’s present circumstances. At the time of this

hearing, Tindell was living with her mother. At the conclusion of the hearing, the trial court again

ruled without referring to the Section 156.006 standard for temporary orders, leaving in place the

portion of the temporary orders designating Ramirez as the person with the right to designate the

child’s primary residence, but ordering that the child’s primary residence remain Ramirez’s parents’

home and ordering that Ramirez was not permitted to move the child’s primary residence from that

home. In addition, the trial court ordered that Tindell’s visitation with the child was limited to

supervised visits on the first, third, and fifth Saturdays of each month.

               The trial court also confirmed that Ramirez should draft the temporary orders and

provide them to Tindell for her review and that the parties should appear on the previously set date

of February 22, 2018, for a review hearing and a hearing on the entry of the orders. Ramirez

complains in his mandamus response that Tindell failed to include a transcript from these hearings.

The docket sheet reflects that the review hearing was set for one hour and the motion for entry of

orders was set for fifteen minutes. Ramirez attached to his response an affidavit from the attorney




presented in this mandamus. We agree with Tindell that she is not required to submit documents
or transcripts that do not pertain to the issues raised in her mandamus. Rule 52.7 requires the relator
to file with the petition “(1) a certified or sworn copy of every document that is material to the
relator’s claim for relief and that was filed in any underlying proceeding; and (2) a properly
authenticated transcript of any relevant testimony from any underlying proceeding, including any
exhibits offered in evidence, or a statement that no testimony was adduced in connection with the
matter complained.” Tex. R. App. P. 52.7(a) (Emphases added.) As for Tindell’s answer to the
petition to modify, Ramirez does not explain what material information it contains that is absent
from the record. Moreover, Rule 52.7(b) allows supplementation of the record by any party to the
proceeding. See id. R. 52.7(b).

                                                  5
who represented him at the hearings. The attorney attested that he appeared at both the January 5

and February 22 hearings as counsel for Ramirez. He further attested, “At both hearings, I believe

the trial court heard testimony relating to Zachary Ramirez’s request for temporary orders, on which

the original mandamus proceeding is based.” Tindell responds that the trial court did not take

evidence on the issue of whether the primary conservator should be changed at the February 22, 2018

hearing.3 We note that while the trial court indicated that it wanted “to get as much information as

I possibly can by the February 22nd date when I do the review hearing so that way I can revisit the

possession and access schedule and whether or not that changes,” the court did not indicate it

would be revisiting the issue of who was the person with the right to designate the child’s primary

residence. Furthermore, we note that the temporary orders state that they are based on the

December 18, 2017 and January 19, 2018 hearings and do not mention a February 22, 2018 hearing.

While we acknowledge that it is relator’s burden under Rule 52.7 to file a complete mandamus

record, without more specific information indicating that the trial court heard evidence on February

22 that was material and relevant to its decision to designate Ramirez as the person with the right

to designate the child’s primary residence, we decline to deny Tindell’s mandamus for failure to

provide a complete mandamus record. See In re Lowery, No. 05-14-01401-CV, 2014 WL 5862199,

at *1 (Tex. App.—Dallas Nov. 13, 2014, orig. proceeding) (mem. op.) (holding that “[i]n cases in

which the trial court has received evidence at the hearing giving rise to a mandamus challenge, as




       3
           As previously noted, Tindell asserts that the focus of the January 5, 2018 hearing was
whether she received proper service and notification of the December 18, 2017 hearing, which is not
at issue in this mandamus proceeding.

                                                 6
in this case, the party seeking mandamus has an obligation to provide transcripts of any relevant

evidentiary hearings”).

                The trial court signed the temporary orders on February 22, 2018. Tindell filed her

mandamus with this Court on April 20, 2018.


                                             ANALYSIS

                In two issues, Tindell complains that the trial court abused its discretion by

(1) holding a temporary orders hearing based on Ramirez’s affidavit attached to his amended petition

to modify and (2) issuing temporary orders that changed the agreed order’s designation of Tindell

as the conservator with the exclusive right to designate the primary residence of the child in violation

of Texas Family Code Section 156.006(b). The second issue is dispositive of the case, so we limit

our analysis to that issue. See Tex. R. App. P. 47.1.


Standard of review

                A writ of mandamus will issue to correct a clear abuse of a trial court’s discretion

when the party has no adequate remedy by appeal. In re Southwestern Bell Tel. Co., 226 S.W.3d 400,

403 (Tex. 2007) (orig. proceeding) (citing In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding)); In re Serio, No. 03-14-00786-CV, 2014 WL 7458735, at *1 (Tex.

App.—Austin Dec. 23, 2014, orig. proceeding) (mem. op.). Mandamus is an appropriate vehicle

for challenging a trial court’s temporary orders because these orders are not appealable. See

In re Derzapf, 219 S.W.3d 327, 334–35 (Tex. 2007) (orig. proceeding) (per curiam); In re Coker,




                                                   7
No. 03-17-00862-CV, 2018 WL 700033, at *3 (Tex. App.—Austin Jan. 23, 2018, orig. proceeding)

(mem. op.).


Temporary orders changing conservator with exclusive right to designate residence

               In her second issue, Tindell contends that the trial court abused its discretion by

entering temporary orders that changed the agreed order’s designation of the conservator with the

exclusive right to designate the child’s residence from her to Ramirez. See Tex. Fam. Code

§ 156.006(b). Tindell asserts that the trial court failed to make any finding that the child’s present

circumstances would significantly impair his physical health or emotional development before

changing the designation and that the record does not contain evidence of serious acts or omissions

from which this Court may imply the necessary findings. See In re Serio, 2014 WL 7458735, at *2.

In response, Ramirez contends that the trial court was not required to make an explicit finding that

the child’s present circumstances would significantly impair his physical health or emotional

development and that the record contains evidence from which we may imply the necessary

findings that the child’s present circumstances would significantly impair his physical health or

emotional development.

               Under Section 156.006, the trial court “may not render a temporary order” that

changes which parent has the exclusive right to designate the primary residence of the child unless

the temporary order is in the child’s best interest, and relevant here, “the order is necessary because

the child’s present circumstances would significantly impair the child’s physical health or emotional

development.” Tex. Fam. Code § 156.006(b) (emphasis added). The trial court’s temporary orders

do not expressly refer to Section 156.006(b), and the trial court made no explicit findings that the

                                                  8
child’s present circumstances would significantly impair his physical health or emotional

development. The orders state only that they “are for the safety and welfare and in the best interest

of [the child].” Furthermore, the trial court made no reference to the standard when orally ruling at

the January 19 hearing that the default temporary orders changing the designation remained in place.

Accordingly, implying all necessary findings in favor of the trial court’s temporary orders, we will

consider whether the evidence presented at the hearings rises to the level required to support the

order under Section 156.006(b)(1). See In re Charles, No. 03-17-00731-CV, 2017 WL 5985524,

at *4 (Tex. App.—Austin Dec. 1, 2017, orig. proceeding) (mem. op.).

               “Texas courts have recognized that the ‘significant impairment’ standard in

[S]ection 156.006(b)(1) is a high one.” In re Serio, 2014 WL 7458735, at *1. The standard requires

the movant to present “evidence of relator’s serious acts or omissions from which we may imply the

necessary finding” that, in his present circumstances, the child’s physical health or emotional

development would be significantly impaired. Id. at *2. The evidence of serious acts or omissions

committed against the child must be “more grave than violation of a divorce decree or alienation of

a child from a parent.” Id.; see also In re Eddins, No. 05-16-01451-CV, 2017 WL 2443138, at *4

(Tex. App.—Dallas June 5, 2017, orig. proceeding) (mem. op.) (“To establish ‘significant

impairment’ of the children’s physical health or emotional development, the movant must present

evidence of bad acts or omissions committed against the children.”).

               Moreover, the Section 156.006(b) standard requires evidence of the child’s present

circumstances and that those circumstances will significantly impair his physical or emotional

development. In re Rather, No. 14-11-00924-CV, 2011 WL 6141677, at *2 (Tex. App.—Houston



                                                 9
[14th Dist.] Dec. 8, 2011, orig. proceeding) (mem. op.) (per curiam) (holding evidence of conditions

in mother’s prior home and of father’s concern about mother’s lack of support if her relationship

with current boyfriend did not last was not evidence of child’s present circumstances). The Texas

Supreme Court, when interpreting similar language in another provision of the Family Code, held

that to prove significant impairment by a preponderance of the evidence, the moving party must

“offer evidence of specific actions or omissions of the parent that demonstrate an award of custody

to the parent would result in physical or emotional harm to the child.” Lewelling v. Lewelling,

796 S.W.2d 164, 167 (Tex. 1990) (interpreting prior version of Section 156.102, which allowed

appointment of nonparent as managing conservator only if “the court finds that appointment of the

parent or parents would not be in the best interest of the child because the appointment would

significantly impair the child’s physical health or emotional development”); see also In re Ostrofsky,

112 S.W.3d 925, 930 (Tex. App.—Houston [14th Dist.] 2003, orig. proceeding) (analyzing

Lewelling and other cases interpreting similar language when interpreting Section 156.006 and

concluding that Section 156.006 requires evidence of serious acts and omissions by nonmovant

parent that would result in significant impairment). In particular, when considering allegations

related to a child’s emotional development, courts have found that evidence of emotional distress

and conjecture about what may happen in the future do not amount to evidence of significant

impairment by the child’s current circumstances, as required by the statute. See, e.g., In re Clayborn,

No. 02-12-00299-CV, 2012 WL 3631243, at *3 (Tex. App.—Fort Worth Aug. 24, 2012, orig.

proceeding) (mem. op.) (per curiam).




                                                  10
               This Court has addressed the Section 156.006(b) standard in a few recent cases. In

In re Serio, the Court found that although the trial court ruled that Serio had engaged in behavior

designed to alienate the children from the father and prevent them from having an ongoing

relationship with him, the record did not contain evidence of serious acts or omissions sufficient to

imply findings that the children’s emotional development, in their present circumstances, would be

significantly impaired. 2014 WL 7458735, at *1–2. Similarly, in In re Charles, we determined that

the evidence presented at the hearing regarding the mother’s interference with the father’s visitation

and communications with the child, the child’s hygiene, and a “bad case of scabies,” which allegedly

occurred about eight months before the modification petition was filed, did not rise to the level of

showing “significant impairment.” 2017 WL 5985524, at *4. In In re Coker, we concluded that the

allegations of limiting communications and an inconsistent schedule for the children “at best

support[ed] implied findings that Coker sought to alienate the children from their father or that she

occasionally did not properly supervise the children, which would not be sufficient to satisfy the

standard.” 2018 WL 700033, at *5. Likewise, the children’s desire not to move, the distance of the

new home from the father, and an adult sibling’s testimony that it was important for the children to

be near their siblings did not rise to the level of evidence of bad acts more grave than a violation of

the divorce decree or alienation of the children from their parents. Id. at *6. Most recently, in In re

Rusch, in addition to concluding that the allegations concerning the children’s hygiene and dental

care, the mother’s supervision of the children, and the size of the home “did not rise to the level of

serious acts or omissions from which we may imply the necessary findings that the children’s present

circumstances would significantly impair their physical health or emotional development,” we



                                                  11
determined that the general concern expressed by the father and the trial court about the impact of

the mother’s recent marriage and the addition of four new step-siblings on the children’s emotional

development was not enough to show significant impairment. In re Rusch, No. 03-18-00163-CV,

2018 WL 2123384, at *7 (Tex. App.—Austin May 9, 2018, orig. proceeding) (mem. op.).

                In this case, much of the evidence was focused on Tindell’s conduct over the past year

and the past conduct of her boyfriends, rather than the child’s present circumstances. Tindell

testified that the child support she receives from Ramirez, a graduate student who works part-time

at a deli and is currently living with his parents, is not enough to enable her to pay for a car or child

care, which makes it difficult for her to maintain employment. At the time of the hearing, Tindell

had moved in with Tindell’s mother, who lives in a three-bedroom, two-bathroom house. Tindell

testified that her mother and she have agreed that she will stay with her mother until she has enough

money for her own apartment. Tindell testified that her son has his own room there set up with his

toys and clothes and that she and her mother clean daily. While she acknowledged that she and her

mother have had a rocky relationship in the past, she testified that her mother loves her and the child

“more than anything in this world,” and she would never put the child in harm’s way and has never

physically hurt Tindell or the child. The only conflicting evidence offered by Ramirez was his

testimony that Tindell told him that her mother “drinks a lot.” However, he did not testify to any

personal knowledge of her drinking or of her drinking around the child. Ramirez’s mother testified

that the child would not be in danger at Tindell’s mother’s house.

                Ramirez argues that the record reflects that Tindell “repeatedly lived with physically

abusive men, used drugs and alcohol, and exposed [the child to] violence, alcohol, and drug-abuse.”



                                                   12
There was no evidence that anyone ever physically abused the child. The only allegation of physical

abuse in front of the child was Ramirez’s assertion that one of Tindell’s boyfriends hit her once when

she was driving with the child in the car. Both Tindell and Ramirez also testified that Tindell and

the child immediately left a living situation because a friend was using marijuana while the child was

in the house. There was no evidence presented that Tindell ever used drugs or alcohol in front of

the child. There was no evidence presented of any incident involving the child that resulted in either

CPS or the police being called. There was no specific evidence presented that the child was or

would be impaired physically or emotionally by any of Tindell’s alleged actions or omissions.

               Ramirez also argues that the evidence shows that Tindell had untreated mental

disorders, that she had recently told Ramirez that she had suicidal ideations, and that she struggled

with parenting. Ramirez admitted that he had no personal knowledge of what medications a doctor

had recommended that Tindell take. Tindell, who was pregnant at the time of the hearing, testified

that although she cannot take bipolar medication while pregnant, after conferring with her doctor,

she is taking antidepressants because her bipolar disorder is bipolar depression. While there was

evidence presented that she texted Ramirez in October 2017 that she “almost walked away from this

life” after she found out a former boyfriend had committed suicide, there was no evidence presented

that she attempted suicide or continued to have suicidal thoughts. And while Ramirez’s mother

testified that Tindell had told her “that it was hard being a single mom” and would sometimes call

her crying, “saying that she couldn’t do it anymore, that she wasn’t being a good mom to [the child]

and she needed me to watch him more,” asking for help from a grandparent, on this record, is not

evidence of an act or omission from which we can imply that a child’s physical health or emotional



                                                 13
development would be significantly impaired. As noted above, Tindell testified that she is unable

to afford child care, which makes it difficult to maintain employment. She also testified that unlike

Ramirez’s mother, who is retired, her mother works and so is not available to watch the child as

much as Ramirez’s mother is.

                Ramirez included no allegations in his affidavit about any issues with the child’s

physical health. There was no evidence at the December 18 hearing and very little evidence

presented at the January 19 hearing concerning the child’s physical health. There was no evidence

presented of any physical neglect of the child. When asked at the January hearing why he believed

the child was developmentally delayed, Ramirez stated that “[h]e’s—like mentally, like he’s fine

with letters and numbers, but he—I believe he’s malnourished and he’s underweight.” However,

his concern had not risen to the level of taking the child to a doctor. Ramirez’s mother, who testified

that she had often kept the child on Tindell’s request, also gave very limited testimony about the

child’s development. When asked whether she thought the child’s development might be delayed

a little bit, she testified that “[h]e’s a smart boy,” but that he used to love the vacuum cleaner, and

then one time when she turned it on, he was terrified of it. We conclude that this does not rise to the

level of sufficient evidence of specific actions or omissions by Tindell that would result in significant

impairment of the child’s physical health. See Lewelling, 796 S.W.2d at 165–66 (finding no

evidence of significant impairment of child’s physical health or emotional development when mother

had been victim of spousal abuse, was unemployed, was living in crowded conditions, and had

voluntarily committed herself to hospital).




                                                   14
               Most of the testimony at the hearings concerned Ramirez’s allegations that Tindell

leads an “unstable lifestyle.” Although Ramirez alleged he was concerned about the potential for

emotional harm to the child because Tindell had moved around with the child multiple times over

the past year and had three different boyfriends, there was no evidence of actual acts or omissions

by Tindell that resulted or would result in significant impairment of the child’s emotional

development. Ramirez’s mother testified that Tindell and the child have a good bond and they love

each other. Likewise, one of Tindell’s male roommates testified that Tindell and the child have a

strong bond and that Tindell is a good mother. And Ramirez acknowledged that several of Tindell’s

moves were moving in with her own mother or with Ramirez and his parents.

               The temporary orders state that the trial court’s ruling was based on the “best interest”

of the child. While much of the testimony concerning Tindell’s boyfriends and her frequent moves

is certainly relevant to the child’s best interest, “Section 156.006 requires more.” In re Ostrofsky,
112 S.W.3d at 929. General concern is not enough to show significant impairment. In re Rusch,

2018 WL 2123384, at *7. “Because each child’s circumstances are different, conditions that could

significantly impair the emotional development of one child may not affect another child as

strongly.” In re Strickland, 358 S.W.3d 818, 822–23 (Tex. App.—Fort Worth 2012, orig.

proceeding); see also In re Clayborn, 2012 WL 3631243, at *3 (concluding that father’s testimony

that he believed daughter needs counseling to deal with divorce and custody proceedings, absent

evidence of any specific harm, was evidence of emotional distress but not significant impairment by

current circumstances). There are no allegations or evidence in the record about the specific impact

of Tindell’s moves or romantic relationships on the child’s emotional development. See In re



                                                  15
Rather, 2011 WL 6141677, at *2 (“There was no evidence that the move has had a negative impact

on the child or his emotional development.”); Graves v. Graves, 916 S.W.2d 65, 69 (Tex.

App.—Houston [1st Dist.] 1996, no writ) (holding affidavit insufficient to satisfy requirements of

similar standard in Section 156.102 because affidavit did not state whether mother’s boyfriend’s

existence detrimentally affects child).

               On this record, and considering the high standard required at a temporary-orders

proceeding to change the parent with the right to designate the primary residence, we conclude that

the record contains neither explicit findings of significant impairment nor sufficient evidence from

which we may imply a finding that the child’s present circumstances at the time of the relevant

hearings would significantly impair his physical health or emotional development. See Tex. Fam.

Code § 156.006(b); In re Serio, 2014 WL 7458735, at *2 (holding record did not “contain evidence

of relator’s serious acts or omissions from which we may imply the necessary findings that the

children’s emotional development, in their present circumstances, would be significantly impaired”).

We recognize that this is a close case because of Tindell’s acts and that the child presumably

has been living with Ramirez in his parents’ home since December; nevertheless, we are bound

by the Legislature’s express limitation of a trial court’s ability to change the parent with the

right to determine the child’s residency to a limited set of circumstances. See In re Rather,

2011 WL 6141677, at *2. Therefore, we hold that the trial court abused its discretion by rendering

temporary orders designating Ramirez as the parent with the exclusive right to designate the child’s

primary residence. See Tex. Fam. Code § 156.006(b); see also, e.g., In re Coker, 2018 WL 700033,

at *6.



                                                16
                                          CONCLUSION

               Having determined that the trial court abused its discretion by changing the

designation of Tindell as the parent with the exclusive right to designate the primary residence in its

temporary orders, we conditionally grant in part the petition for writ of mandamus. We direct the

trial court to vacate that portion of the February 22, 2018 temporary orders designating Ramirez as

the parent with the exclusive right to designate the child’s primary residence and changing the

possession schedule from the January 30, 2017 agreed order. The writ will issue only if the court

does not comply with this opinion.



                                               __________________________________________
                                               Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Filed: July 12, 2018




                                                  17